Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 1 of 12 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

LORMAN L. SKINNER                            §       CIVIL ACTION NO. 6:21-cv-01833
               Plaintiff                     §
v.                                           §
                                             §
AMERICAN POLLUTION                           §
CONTROL CORPORATION                          §
              Defendant                      §       JURY DEMAND HEREIN



                         PLAINTIFF’S ORIGINAL COMPLAINT



      NOW COMES Plaintiff, LORMAN L. SKINNER, through undersigned counsel, who

files his Original Complaint against Defendants, AMERICAN POLLUTION CONTROL

CORPORATION. He hereby states as follows:



                               JURISDICTION AND VENUE


   1. Plaintiff brings this action under Title VII of the Civil Rights Act of 1964 as it appears at

      42 U.S.C. § 2000e et seq.

   2. This Court has jurisdiction pursuant to the following statutes:

      a. 28 U.S.C. § 1331, which gives district courts original jurisdiction over civil actions

          arising under the Constitution, law or treaties of the United States;

      b. 28 U.S.C. § 1343 (3) and (4), which gives district courts jurisdiction over actions to

          secure civil rights extended by the United States government;

   3. Plaintiff filed his Charge of Discrimination with the U.S. Equal Employment Opportunity

      Commission (EEOC) on or about May 14, 2020 (Charge No. 461-2020-01101).


                                                 1
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 2 of 12 PageID #: 2




   4. The EEOC issued its Notice of Suit Rights on March 29, 2021 See Exhibit A. Plaintiff is

      afforded 90 days from his receipt of such Notice to commence suit, and the date of this

      filing is within the statutory period.

   5. Venue is appropriate in this judicial district under 28 U.S.C. § 1391 (b) because the

      events that gave rise to this Complaint occurred in the Western District of Louisiana,

      specifically in St. Mary Parish, making this Court the most appropriate Division for this

      suit.



                                               PARTIES



   6. Plaintiff is a citizen of the United States and resides in the City of New Iberia, State of

      Louisiana.

   7. Plaintiff is African-American and, as such, is a member of a protected class.

   8. Defendant, AMERICAN POLLUTION CONTROL CORPORATION (“AMPOL”),

      is a municipal corporation licensed to conduct and conducting business in the State of

      Louisiana. The acts complained of in Plaintiff’s Complaint occurred in St. Mary Parish,

      State of Louisiana, where AMPOL performs a significant amount of business.

   9. Upon information and belief, at the time of the alleged events, both in the year of the

      alleged discrimination and the year prior thereto, AMPOL employed between 100 and

      200 employees between its various facilities.

   10. At all times relevant to this suit, Plaintiff worked as a technician for AMPOL at its

      location in Bayou Vista, Louisiana, earning approximately $13.00 per hour.




                                                2
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 3 of 12 PageID #: 3




                               FACTUAL ALLEGATIONS



   11. Plaintiff began his employment with Defendant as a Technician on August 28, 2012.

      Throughout his entire employment with Defendant, Plaintiff earned approximately

      $13.00 per hour.

   12. Upon information and belief, Plaintiff was one (1) of approximately seven (7) African-

      American employees stationed at AMPOL’s Bayou Vista facility.

   13. Upon information and belief, AMPOL hired Drew Duval (“Duval”) (Caucasian) in

      approximately 2018. Upon information and belief, at all relevant times, Duval served as

      the Yard Foreman and, as such, was Plaintiff’s supervisor.

   14. From Duval’s hire through the date of Plaintiff’s discharge, Duval regularly and

      pervasively used the term “n****r” when referring to any African-American employee.

      Duval used the term “n****r” on a daily basis, often employing the term several times

      per day.

   15. Duval regularly and pervasively directed the term “n****r” at Plaintiff. Duval also

      regularly and pervasively used the term “n****r” in Plaintiff’s immediate presence.

   16. Plaintiff repeatedly complained to AMPOL managers and supervisors about Duval’s

      comments; however, no remedial action was taken whatsoever. Instead, Duval continued

      to refer to Plaintiff and other African-American employees as “n*****s.”

   17. Upon good information and belief, several other employees at the Bayou Vista facility

      complained to management about Duval’s racially derogatory and offensive comments;

      however, no remedial action was ever taken. Duval continued to refer to Plaintiff and

      other African-American employees as “n*****s.”


                                              3
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 4 of 12 PageID #: 4




   18. Plaintiff did not work for Defendant from July 2019 through January 2, 2020. Plaintiff

      was re-hired by Defendant on January 2, 2020 as a Technician and at a rate of $13.00 per

      hour.

   19. In January 2020, a Human Resources employee appeared on-site and indicated that the

      employees would be receiving a pay raise. Upon information and belief, every employee

      except Plaintiff was given a pay raise at this time.

   20. Despite the fact that Plaintiff was employed by Defendant over the course of nine (9)

      years, Plaintiff did not ever receive a pay raise. On numerous occasions, AMPOL hired

      several new, Caucasian, less experienced individuals and compensated them, outright, at

      more than Plaintiff’s $13.00 hourly pay rate.

   21. In late January 2020, after Duval got another technician terminated, the employee called

      two (2) of his friends, and the three (3) individuals tried to confront Duval on the

      worksite. In response, and in the immediate presence of Plaintiff, Kevin Duffy (African-

      American, technician), Derrick Hurst (African-American, technician), as well as

      supervisors, Casey Guidry (Caucasian) and Reymel Jackson (African-American), yelled,

      “all these n****rs out here is so dumb.” In response to the comment, Guidry issued

      Duval a one-day suspension, and then permitted him to return to work the day after.

   22. On February 12, 2020, Duval overtly referred to Plaintiff as a, “p***y a** n****r,”

      which completely offended Plaintiff. Plaintiff immediately walked away from the

      conversation and walked outside. Duval followed Plaintiff outside and deliberately stated,

      “I don’t like your people,” referring to African-Americans.

   23. Plaintiff immediately reported Duval’s comment to Casey Guidry, Facility Manager and

      Cory Breaux, another on-site Manager.




                                                4
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 5 of 12 PageID #: 5




   24. In response to Plaintiff’s complaint pertaining to the “p***y a** n****r” comment, Cory

      Breaux told Plaintiff that he would provide Plaintiff with the documents necessary to file

      a formal complaint.

   25. The following day, Guidry and his wife appeared on the worksite, and Ms. Guidry asked

      Plaintiff what had transpired the day prior. Plaintiff relayed the details of the incident,

      including Duval’s deliberate use of racially demeaning language, to Guidry and Ms.

      Guidry. Ms. Guidry indicated to Plaintiff that Duval should be terminated immediately

      for the offensive behavior.

   26. After speaking to Ms. Guidry, Plaintiff directly reported the situation to Guidry. When

      Guidry asked Plaintiff what relief he was seeking, Plaintiff indicated that he wanted

      Duval “off the yard.” Guidry did not respond to Plaintiff.

   27. After several weeks without receiving any assistance or response whatsoever, Plaintiff

      contacted the U.S. Equal Employment Opportunity Commission in approximately April

      2020.

   28. Plaintiff completed his EEOC interview on May 10, 2020.

   29. Plaintiff digitally signed his Charge of Discrimination with the EEOC on May 14, 2020.

      Therein, Plaintiff alleged that he had been subjected to a racially hostile work

      environment on the basis of his race, due to Duval’s pervasive use of racial epithets in the

      workplace, and that management failed to take corrective action.

   30. Upon information and belief, the EEOC electronically informed AMPOL of Plaintiff’s

      Charge of Discrimination almost immediately upon Plaintiff’s electronically signing his

      Charge on May 14, 2020.




                                               5
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 6 of 12 PageID #: 6




   31. Following the filing of his Charge, Plaintiff received a telephone call from Guidry asking

      him “what’s going on?” with respect to Plaintiff’s EEOC Charge. In response, Plaintiff

      indicated that AMPOL should have terminated Duval upon his repeated and reported use

      of “n****r” on the worksite.

   32. Plaintiff appeared for work on May 17, 2020, and noticed that his work clothes and boots

      had been thrown in the trash. Plaintiff approached Guidry about the incident, at which

      time Guidry asked Plaintiff if he had “found another job.” When Plaintiff asked Guidry

      what he was talking about, Guidry informed Plaintiff that he had been terminated.

   33. At no time has Plaintiff been provided a reason for his termination. Similarly, Plaintiff

      has not, at any time, received any termination slip or paperwork explaining the purported

      basis for his termination.

   34. Despite various employees’ repeated complaints involving Duval’s racist behavior, and

      despite Plaintiff’s formal EEOC Charge evidencing the same, Duval nevertheless

      remained employed by AMPOL until approximately June 23, 2020, when he was

      terminated for getting in to a physical fight with another employee on the worksite. Duval

      was not terminated or otherwise materially reprimanded, at any time, for his pervasive

      use of racial epithets in the workplace.



                     FIRST CAUSE OF ACTION:
RACIAL DISCRIMINATION IN EMPLOYMENT (HOSTILE WORK ENVIRONMENT)
                    Pursuant to 42 U.S.C. 2000e et seq.



   35. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.




                                                 6
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 7 of 12 PageID #: 7




   36. Under Title VII, it is an unlawful employment practice for an employer to discharge any

      individual, or otherwise to discriminate against any individual with respect to his

      compensation, terms, conditions, or privileges of employment, because of such

      individual's race, color, religion, sex, or national origin. 42 U.S.C.S. § 2000e-2(a)(1).

   37. Defendant is an “employer” subject to the provisions of Title VII. At all relevant times,

      AMPOL was an entity engaged in an industry affecting commerce who had fifteen or

      more employees for at least twenty weeks in the current or preceding calendar year.

   38. Plaintiff is African-American and is therefore a member of a protected class.

   39. Plaintiff was qualified for his position as Technician. Plaintiff was able to perform all

      functions of his job, and he did so without issue for nearly eight (8) years.

   40. Duval’s persistent and pervasive use of the word “n****r” with reference to Plaintiff and

      other African-American employees in Plaintiff’s immediate presence caused Plaintiff

      substantial embarrassment, offense, grief, anxiety, and mental anguish. Plaintiff

      perceived the work environment to be subjectively abusive on the basis of his race. This

      is furthered by the fact that Plaintiff complained of the conduct to management, and,

      upon management’s failure to act, contacted and filed a Charge of Discrimination with

      the U.S. EEOC regarding the same.

   41. The harassment to which Plaintiff was subjected was based entirely on his race, African-

      American. This is most readily reflected by the pervasive use of the term “n****r,”

      which is a racial epithet specifically directed to those of African-American descent.

   42. The work environment was objectively abusive to similarly situated individuals. In fact,

      several other AMPOL employees complained of the same conduct to management, who

      altogether failed to take any meaningful remedial action whatsoever.




                                                7
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 8 of 12 PageID #: 8




   43. Although AMPOL was made aware of the hostile work environment promulgated by

      Duval on numerous occasions, Defendant took no remedial action to stop the hostile

      environment and to prevent this type of unlawful activity from occurring. Duval was not

      terminated for the racist behavior but was instead allowed to continue his employment

      until June 2021, when he got termination for fighting another employee on-site.

   44. Defendant, through its agents and officers, knowingly and intentionally allowed the

      hostile work environment to exist.

   45. Defendant, by its overt act or failure to act herein, supported the ongoing hostile work

      environment.

   46. Defendant’s discrimination is willful, intentional, and committed with malice or reckless

      indifference to the protected rights of Plaintiff.

   47. Wherefore, Plaintiff asks this Honorable Court to find AMPOL liable for the violation of

      Title VII of the Civil Rights Act of 1964.


                               SECOND CAUSE OF ACTION:
                                       RETALIATION
                               Pursuant to 42 U.S.C. § 2000e-3(a)



   48. Plaintiff incorporates and reinstates each of the above paragraphs as if fully set forth

      herein.

   49. Title VII makes it an unlawful employment practice for a person covered by the Act to

      discriminate against an individual “because he has opposed any practice made an

      unlawful practice by this subchapter, or because he has made a charge, testified, assisted,

      or participated in any manner in an investigation, proceedings, or hearing under this

      subchapter. 42 U.S.C. § 2000e-3(a).


                                                 8
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 9 of 12 PageID #: 9




   50. Plaintiff reported what he perceived to constitute unlawful racial harassment, specifically

      the pervasive use of “n****r” by Duval, to both to Guidry and Cory Breaux on various

      occasions throughout his employ.

   51. Plaintiff’s complaints of supervisors using the word “n*****” pervasively in his presence

      constituted protected opposition activity for purposes of Title VII.

   52. Plaintiff’s subsequent filing of a Charge of Discrimination with the EEOC pertaining to

      the alleged hostile work environment constitute protected participation activity for

      purposes of Title VII.

   53. Plaintiff signed his EEOC Charge on May 14, 2020. Upon Guidry learning of Plaintiff’s

      EEOC Charge, Guidry immediately contacted Plaintiff about the same, at which time

      Plaintiff indicated he had filed a Charge because AMPOL had refused to terminate the

      employee who had pervasively used the term “n****r” to refer to African-American

      employees, including, but not limited to, Plaintiff.

   54. Upon Plaintiff’s arrival at the worksite on May 17, 2020 – within three (3) days of

      Plaintiff’s EEOC Charge – he was suddenly and unexpectedly informed by Guidry that

      he had been terminated. No justification has ever been provided to Plaintiff for his

      termination.

   55. As set forth above, Defendant, through its agents, supervisors and/or employees, in a

      continuing course of conduct, subjected Plaintiff to retaliation and discrimination in the

      terms, conditions, and privileges of his employment in retaliation for him opposing what

      he believed to be unlawful conduct on various occasions.

   56. Defendant failed to act in accordance with 42 U.S.C. § 2000e-3(a).




                                                9
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 10 of 12 PageID #: 10




    57. Defendant’s retaliation is willful, intentional, and committed with malice or reckless

       indifference to the protected rights of Plaintiff.

    58. As a result of Defendant’s discriminatory and retaliatory conduct, Plaintiff has suffered

       monetary losses in the form of lost wages, lost earning opportunities, and other monetary

       losses to be more fully developed at the trial of this matter.

    59. As a result of Defendant’s discriminatory conduct, Plaintiff has suffered non-monetary

       losses including but not limited to emotional pain, suffering, inconvenience, mental

       anguish, loss of enjoyment of life, and other non-monetary losses to be more fully

       developed at the trial of this matter.

    60. Wherefore Plaintiff asks this Honorable Court to find Defendant, AMPOL, liable for the

       violation of 42 U.S.C. § 2000e-3(a).


                                 THIRD CAUSE OF ACTION:
                                  Violation of 42 U.S.C. § 1981



    61. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.

    62. 42 U.S.C. § 1981 protects the equal right of all persons within the jurisdiction of the

       United States to make and enforce contracts without respect to race. 42 U.S.C. § 1981(a).

       The statute currently defines “make and enforce contracts” to include the making,

       performance, modification, and termination of contracts, and the enjoyment of all

       benefits, privileges, terms and conditions of the contractual relationship. 42 U.S.C. §

       1981(b). 42 U.S.C. § 1981 ensures that all persons have the same right to make and

       enforce contracts, including the making, performance, modification, and termination of

       employment contracts.




                                                  10
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 11 of 12 PageID #: 11




     63. Plaintiff incorporates the contents of Paragraphs 1-62 by reference, as Title VII and §

         1981 claims are analyzed under the same evidentiary standards.

     64. Wherefore, Plaintiff asks this Honorable Court to find that, under 42 U.S.C. § 1981,

         Defendant AMPOL liable for the violation of 42 U.S.C. § 1981.


                                                 PRAYER


     WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

 Defendant providing the following relief:

     (a) All damages to which Plaintiff may be entitled, including but not limited to back pay,

         reimbursement for lost position and training, social security and other benefits, front pay,

         and any and all statutory relief;

     (b) Reasonable attorney’s fees, with conditional awards in the event of appeal;

     (c) Pre-judgment interest at the highest rate permitted by law;

     (d) Post-judgment interest from the judgment until paid at the highest rate permitted by law;

     (e) Costs, including expert fees;

     (f) Reasonable and necessary medical care and expenses in the past and future;

     (g) Mental anguish damages in the past and future;

     (h) Injunctive relief; and

     (i) Such other and further relief, at law or in equity, to which Plaintiff may be entitled.

 _____________________________________________________________________________
                           DEMAND FOR JURY TRIAL
 ______________________________________________________________________________
         Pursuant to Rule 38 of Federal Rules of Civil Procedure, the Plaintiff demands trial by

 jury in this action of all issues so triable.



                                                   11
Case 6:21-cv-01833-RRS-CBW Document 1 Filed 06/24/21 Page 12 of 12 PageID #: 12




                                           Respectfully Submitted,
                                           SUDDUTH & ASSOCIATES, LLC
                                           Attorneys-at-Law
                                           1109 Pithon St.
                                           Lake Charles, Louisiana 70601
                                           Tel: (337) 480- 0101
                                           Fax: (337) 419- 0507

                                      BY: /s/ James E. Sudduth, III
                                          JAMES E. SUDDUTH, III, #35340
                                          KOURTNEY L. KECH, #37745
                                          PIERCE A. RAPIN, #38579
                                          Counsel for Plaintiff




                                      12
